Title: To Alexander Hamilton from George Washington, 7 May 1791
From: Washington, George
To: Hamilton, Alexander


Charleston [South Carolina] May 7. 1791
Sir
I have received your letters of the 11 & 14 of last month. Concluding from Mr. Shorts statement of his negotiation in Amsterdam, and from the opinions offered in your letters of the 11th., that the loan has been obtained on the best terms practicable, and that its application in the manner you propose will be the most advantageous to the United States, I do hereby signify my approbation of what has been already done, as communicated in your letters of the 11th and 14th. of April. Assenting to the further progress of the loans as recommended by you in these letters, I request that instructions may be given for completing them agreeably thereto.
I am sir,   Your most Obedt. servt.
Geo: Washington
